COURT OF APPEALS
EIGHTH DISTRICT OF TEXAS
EL PASO, TEXAS

JOHNNY EADS,


                            Appellant,

v.

MBNA AMERICA BANK, N.A.,

                            Appellee.
§
 
§
 
§
 
§
 
§
 
 § 


No. 08-08-00061-CV

Appeal from the

34th District Court

of El Paso County, Texas

(TC#2006-1466)

MEMORANDUM OPINION

	Pending before the Court is Appellant's motion to dismiss the appeal pursuant to
Tex.R.App.P. 42.1(a)(1).  Appellant has complied with the requirements of Tex.R.App.P. 42.1(a)(1).
Having considered the motion, we conclude it should be granted because no party will be denied
relief to which it would otherwise be entitled.  Therefore, we grant Appellant's motion to dismiss,
and in accordance with the parties' agreement, costs are taxed against the party incurring the same.
See Tex.R.App.P. 42.1(d).

					GUADALUPE RIVERA, Justice
June 17, 2009

Before Chew, C.J., McClure, and Rivera, JJ.